 

United States District Courfasesstesm-01569-TCB Document 1 Filed 09/20/5AT EMRE 4° SRRPRS CHIE,

Violation Noti
Viceton Purnia = =oK 7. tstate that on 5/23 20 while exarcioing ry cuties ae a
Law eenferceereernl officer om the Fhe District of i I A
7140617 | Aree 32y/

7 fein 2 GRAS set FFs
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION a Te oe ete Aaawe ee
Deis aod Time of Ofer peice) | ten Chee OPA OLS ie Coe me

Avssegt 6D cd@eks TRE ceaTE A
08/03/2020 fooy | Yb-2- FO

Praene ol CoPeeeaan

 

 

 

 

 

 

Mrona 490 OO fated me
FRE teres tet. fot

 

 

 

LTSOPTL.

 

 

 

 

 

fesvie LO ffferté diane rysr eo Fe@rie Jaco a€benrgep A
Coors Denicrestons Ful Gurion to Crepe HAZLAT o if Gay chests fouled er
Onan, wrony wey on Street. paca. aie GTEQ wo ReaD.

 

 

 

 

DEFENDANT INFORMATI -= ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Symes FA! BA fH sn | wer .
The foregoing siatement is based upon:
A OO if 60m 4 6S CHECKED, rou]e 47 iF BON 6 1S CHECKED, YOU MUST
MUST APPEAR IN GOURT. sm PAY AMGUNT INDECATED BELOW omy personal coservation my Personal invesiigascn
TRACTS far Geet oF peli Ore] OF APPEAR IN COURT

formmaion supplied bo me from my “allow office's observation

other faxplain afowe)
i decane under penaity of perjury thal es intormaion which | hae aed berth abo ard on
the foe of tes wolaiion nation im irae and ooerec fo the

EE eG TALS Tee, doe beech od pie oy

s APO Forfedure Amauri
+ $30 Processing Foe

   

 

Pay THIS AMOUNT = 5 is Tate! Collateral! Due
YOUR COURT DATE

[Hiro coer appearence date le eho pol al be ripetiod of pet appearance date Op ered |i

Cet TED STATES TMS IRE ¢ 1 a
401 COURTHOUSE SC: #F HY, 3020
ALEXANDRIA, VA 223" ele
(roa) 299-2109
On Dale (mmddyy) U.S. Magistrate Judge
Pip Megane depen hal | Aan footer) © Oty Oh end rete Od a ieee of qu

PTs 1 pape ee hes Peace ae CER oe RUZMAT = jaurardou mere i-vohesd in incident, PAS = Yor rere peng ete
GOL = Gore dren toes, GAY = Gomera! eehicie fresher iin norect

 

 

Proieide cauee has been slated for The suas of 6 warrant.

Enacuhed on

 

6P-CL O2OZ/FZ/80 NVWIS BAD
6P-CL O<02/Fz/30 NWDS BAD

 

XC Doertard Gaerne
(Pew, OOS) CVE Coop
